1. Where a general demurrer and several special demurrers were filed by the defendant to the plaintiffs' petition, and some of the special demurrers were sustained, and the order sustaining them gave the plaintiffs ten days in which to amend, and reserved action on the general demurrer; and where the plaintiffs within the ten-day period amended so as to meet the demurrers so sustained — the court did not err in overruling new demurrers, which were in effect renewals of the original demurrers.
2. The petition as amended set forth a cause of action and was sufficient to withstand the renewed general and special demurrers of the defendant.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.
                       DECIDED SEPTEMBER 20, 1944.